AMENDED SCHEDULE A TO ADMINISTRATIVE SERVICES AGREEMENT BETWEEN OLD MUTUAL FUNDS I AND OLD MUTUAL FUND SERVICES DATED SEPTEMBER 7, 2004 AS AMENDED NOVEMBER 9, 2009 Old Mutual Funds I consists of the following Funds, each of which is subject to this Agreement: Old Mutual Analytic Fund Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Growth Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual China Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Old Mutual Funds I Old Mutual Fund Services By: /s/ Robert T. Kelly By: /s/ Robert T. Kelly Name: Robert T. Kelly Name: Robert T. Kelly Title: Vice President Title: Vice President
